Citation Nr: 1702005	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for shortening of the right lower extremity.

4.  Entitlement to service connection for a back disability

5.  Entitlement to service connection for a chronic kidney disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010, June 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.

The issue of entitlement to service connection for a personality disorder was claimed in a December 2015 representative's statement.  Should the Veteran wish to file such a claim, he should submit one on an appropriate standardized VA form.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Right Hip, Knee and Leg Shortening

The Veteran suffered a right leg crushing injury in service and is currently service connected for residuals of a fractured right fibula with a noncompensable rating.  He contends that his current right hip and knee conditions, as well as his right leg shortening condition are related to his service-connected right leg disability.  The Board notes that an additional VA examination is required to determine if these disabilities are secondarily related to his right leg disability.  Further, based on review of the evidence, including the service treatment records (STRs) and in-service accident, as well as the post-service lay evidence, the Board finds a direct service connection opinion is required for the three conditions.

The STRs confirm that in June 1970, the Veteran was injured when a trailer fell on his right leg.  He fractured the mid shaft of the right fibula, listed in good alignment with slight posterior displacement of the distal fragment.  A July 1970 record indicated the Veteran remained in a cast and complained of swelling of the right foot.  An August 1970 record noted the Veteran complained of pain at the fracture site along with weight bearing.  Further, a March 1971 service record showed the Veteran complained of pain in the right leg radiating from the right patella to the right ankle, since September 1970.  An x-ray indicated degenerative joint disease (DJD).  A later March 1970 record showed mild swelling, full range of motion and no orthopedic disease.  The May 1971 separation examination indicated normal lower extremity findings.

The Board notes that post-service records show in his July 1971 application for service connection for the right leg disability, the Veteran reported multiple fractures from the accident, as well as torn ligaments.  Thereafter, in a May 2000 statement, the Veteran indicated that when he injured his right leg in service, he broke it in three places.

In July 2009, the Veteran claimed right hip and knee conditions secondary to his right leg pain.  He noted his knee and hip felt like they were going to disconnect, and that he had difficulty sleeping, often falling asleep in an upright chair.  In a September 2009 statement, the Veteran included a claim for right leg shortening as related to the right leg disability.  An October 2009 buddy statement indicated that after the in-service accident, the Veteran had a slight limp which never went away.  She noted that after service, he not only had problems with his right leg and knee, but also with backaches and eventually his right hip.

The Veteran was afforded a December 2009 VA examination in which the examiner diagnosed him with DJD of the right hip, DJD of the right knee and minimal shortening of the right lower extremity.  The examiner concluded that the three conditions were not caused by or a result of the right leg fracture disability.  He stated that with regard to leg shortening, below knee pathology is dependent on the state of the tibia and not the fibula.  With regard to the hip and knee claims, he noted the location of the fracture of the fibula and the report of the 1971 x-ray as being "well healed and in excellent position and alignment" makes it very unlikely that the fracture would impact or affect the function of the hip or knee joints.

Additionally, the Veteran was afforded a January 2016 VA examination in which the examiner indicated the presence of degenerative or traumatic arthritis in the right knee.  She concluded the right knee condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  She stated that leg length is determined by the tibia and not the fibula.  Further, she indicated the Veteran's service medical records show that his right fibula fracture did not involve the right knee, as the location of the fracture was the mid to proximal third of the fibula and did not involve the right knee joint line.  She further noted the 1971 x-ray which showed the fracture was well healed, thus supporting that the current right knee condition was not caused by the in-service right knee pain and lower leg pain.

The Board finds an additional VA examination is required to determine the etiology of the three claimed conditions.  The December 2009 VA examination report was more than seven years ago and relevant evidence has been received since that time, including VA treatment records and records from the Social Security Administration (SSA).  While the Veteran was afforded a January 2016 VA examination, this opinion only addressed the Veteran's right knee condition and did not discuss the right hip or leg shortening claims.  Further, the examiner did not adequately address the many in-service complaints related to the Veteran's right lower extremity after the June 1970 accident.  She instead relied on the March 1971 x-ray which showed a well healed fracture.  Further, the post-service lay evidence of record in support of the claims needs to be addressed and discussed.  Where VA undertakes to assist a veteran by providing a medical examination, the medical examination and opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Consequently, the service connection claims for the right hip, knee and leg shortening are remanded so that another VA examination may be scheduled to assess the etiology of the conditions.  As the evidence raises both direct and secondary service connection theories of entitlement, the VA examiner should address both theories upon remand.

Back and Kidney

The June 2011 rating decision denied the Veteran's claim of service connection for a back condition.  The Veteran submitted a December 2011 statement that indicated he was unable to report for a VA examination scheduled in April 2011 as he was out of town.  He requested the examination be rescheduled, which it was in January 2012.  Although his statement did not specifically express disagreement with the June 2011 rating decision, a sympathetic reading of his statement establishes that such was his intention.  Accordingly, the December 2011 Veteran's statement meets the requirements to be considered a notice of disagreement (NOD) and no statement of the case (SOC) has been issued for the back issue.  Additionally, a May 2013 rating decision denied the Veteran's claim of service connection for a chronic kidney disease.  The Veteran filed a May 2013 NOD for which the RO has not yet issued a SOC.

Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Records

Lastly, in light of the remand, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide a SOC to the Veteran regarding the issues of entitlement to service connection for a back disability and a chronic kidney disease.  Return these issues to the Board only if a timely appeal is perfected.

2.  Obtain and associate with the claims file any outstanding VA treatment records since May 2013.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any diagnosed right hip, knee and leg shortening conditions.  The entire claims file must be reviewed.

The examiner should identify any current right hip, knee and leg shortening conditions.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right hip, knee and/or leg shortening condition was caused by, or aggravated by, the Veteran's service-connected right leg disability.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right hip, knee and leg shortening condition had its onset during, or is otherwise related to, his active service, including the June 1970 injury.

All pertinent evidence must be discussed in the rationale for the opinions, including the in-service complaints and treatment subsequent to the June 1970 crushing injury.  The post-service lay evidence must also be addressed and discussed, including the Veteran's statements from May 2000 and July 2009, as well as buddy statements from October 2009.  A complete rationale must be provided for all opinions expressed.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

